POLLOCK, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Pallozzi’s premises were searched for intoxicating liquors. In the cellar of the house *744there was found a large amount of intoxicating liquors and other articles used in the blending and making of intoxicating liquors. This property was taken by the searching officers and afterwards an affidavit was filed before the mayor of Struthers charging Pallozzi with unlawful possession of intoxicating liquors.
Attorneys — Crager, Diser, Huey & Starrs, for Pallozzi; Perry Robison, for State; all of Youngstown.
After his arrest he filed a motion demanding the return of his property. At the close of the evidence, this motion was overruled. Pallozzi claimed that the liquor w'as lawfully possessed, and therefore the searching officers had no right to seize it. After an affirmation by the Common Pleas, error was prosecuted. In affirming the lower court, the Court of Appeals held:
1. Under 12258 GC. as the motion involved a substantial right to this property, granting or overruling of the motion was such an order affecting a substantial right to render' the decision of the lower court reviewable.
2. When a search and seizure were being made for property that was illegally in possession, that property and papers taken which were not unlawfully' in possession but which were competent evidence in the case, the state had a right to retain the same until a final disposition of the case.